Citation Nr: 0805530	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  96-06 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for monocular 
astigmatism of the right eye.

2.  Entitlement to an increased rating for low back strain 
with degenerative disc disease, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1981 to May 
1995 and had subsequent service in the Army National Guard 
and Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 1995 and 
April 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In August 1999 the Board remanded for further development the 
issue for service connection for monocular astigmatism of the 
right eye.

In a brief dated in January 2008, the veteran's 
representative is possibly raising a service connection claim 
for scarring of the right eye.  The Board hereby refers this 
matter to the RO for appropriate action.  

The issue of an increased rating for low back strain with 
degenerative disc disease is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's monocular astigmatism of the right eye is 
due to a congenital defect.  

2.  There was no superimposed disease or injury during 
military service that resulted in any increased disability.




CONCLUSION OF LAW

Monocular astigmatism of the right eye was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 4.9 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a post adjudication VCAA notice by letter, 
dated in June 2002.  In the letter, the veteran was notified 
of the evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  The veteran was asked to submit any evidence 
that would include that in his possession.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date).  

In this case, the initial AOJ decision denying the service 
connection claim for monocular astigmatism of the right eye 
was prior to November 9, 2000, the date the VCAA was enacted.  
As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided substantial 
content-complying VCAA notice, the service connection claim 
was readjudicated as evidenced by the supplemental statements 
of the case, dated in July 2003, July 2004, January 2005 and 
September 2006.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.)

To the extent that VCAA notice pertaining to degree of 
disability and effective date were not provided in the letter 
of June 2002, as the claim of service connection for 
monocular astigmatism of the right eye is denied, no 
disability rating or effective date can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to this limited VCAA 
content error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records, VA records and afforded the veteran VA examinations 
and obtained an opinion from the Veterans Health 
Administration (VHA).  

In his Form 9 Appeal received in January 1996, the veteran 
indicated that his service medical records were incomplete.  
In November 1999 and June 2000, the National Personnel 
Records Center verified that additional service records, 
including morning reports were unavailable.  Thus any 
additional searches would be futile and the Board must base 
its decision on the evidence of record.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  VA's General Counsel has held, however, that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90.  
According to the VA General Counsel's opinion, however, a 
congenital defect can be subject to superimposed disease or 
injury, and if that superimposed disease or injury occurs 
during military service, service-connection may be warranted 
for the resultant 
disability.  VAOPGCPREC 82-90.

Factual Background

A service record dated in December 1981 indicated the veteran 
had uncorrected vision of 20/40 in the right eye and had 
steel removed from his eye 2 years earlier.  A January 1987 
service record revealed the veteran sustained trauma in the 
right eye 6 months earlier and had blurred vision.  An entry 
in December 1987 noted the veteran complained of headaches 
after wearing glasses and had problems with his right eye.  

National Guard records showed the veteran in February 2002 
had a diagnosis of high compound hypermetropia astigmatism.  
In April 2003 his corneal topography apparently found high 
regular astigmatism.  

The veteran claims that he sustained trauma to the right eye 
in 1990 from an explosion during his service in the Gulf War.  

In April 1996 a VA examination found the veteran's 
uncorrected near vision of the right eye to be 20/30 and 
20/100 at far.  The diagnosis was monocular astigmatism of 
the right eye, unknown etiology.  

Upon VA examination in March 2003, the veteran complained of 
failing vision in the right eye since 1991.  His visual 
acuity without correction was 20/200 in the right eye and 
near visual acuity was 20/200.  Slit lamp examination noted 
the cornea in the right eye had an off center irregular 
astigmatism surface with thinning of the cone.  The examiner 
noted that the veteran's records of February 2002 showed he 
had a high irregular astigmatism in the right eye corrected 
to 20/20.  The examiner ordered another corneal mapping of 
the right eye.  In an addendum dated in April 2003, the 
examiner reported the corneal tomography showed a high degree 
of astigmatism in the right eye. 

In May 2003 the veteran underwent another VA eye examination.  
The VA ophthalmologist provided a diagnosis of high 
constitutional or developmental astigmatism in the right eye, 
secondary to developmental origin, and opined that it has 
been relatively stable since 1981.  The doctor attributed 
change in visual acuity to the aging process and any amount 
of change has been in a very, very small degree.  

A VHA opinion dated in November 2007 is of record.  The 
examiner, a medical doctor and Chief of Ophthalmology, 
concluded the veteran's astigmatism was a congenital defect 
because it is regular rather than irregular which is often 
more likely associated with acquired astigmatism.  
Additionally, the veteran's astigmatism appeared more 
congenital than an astigmatism that increases with age.  
Change in astigmatism is very likely a subjective manifest 
refraction change which is very common mixed astigmatism 
where the spherical equivalent is very close to plano.  In 
this condition, patients often do not know that astigmatism 
is present unless picked up by an opthamologic examination.  
The manifest portion of refraction will often vary between 
exams will be less than the objective refraction will be 
prescribed because the visual acuity will be the same but the 
anisometropic image difference will be reduced by slightly 
less than optically correct glasses prescription.  Thus the 
change in refraction over time is likely to be inter-observer 
variability in the veteran with mixed astigmatism compounding 
to a spherical equivalent close to plano.  

The examiner noted that any trauma is more likely to induce 
irregular astigmatism and if severe enough to almost always 
astigmatism associated with full thickness or deep corneal 
scarring, which is not present in the veteran's case.  The 
examiner noted that a July 2002 examination showed the 
veteran had a close to central corneal scar, which could be 
consistent with an injury such as a battery explosion that 
the veteran reported occurred in 1991 in the Gulf War.  The 
examiner concluded that there is no clear evidence that the 
corneal scar aggravated the baseline astigmatism that was 
present in the 1981 examination, because the topography in 
July 2002 does not show any changes consistent with a scar 
severe enough to give astigmatic change.  

Analysis

On the basis of the VHA opinion, the veteran's monocular 
astigmatism of the right eye is a congenital defect.  The 
Board notes that the March 2003 VA examiner opined the 
veteran had irregular astigmatism while the VHA examiner 
concluded that he had regular astigmatism and thus his 
astigmatism was a congenital defect.  The Board finds the VHA 
opinion to be more probative as it was based on a 
longitudinal review of the record.  The examiner provided a 
rationale for his opinion, explaining that change in 
refraction over time was likely to be inter-observer 
variability in the veteran's mixed astigmatism and that 
trauma induced irregular astigmatism is almost always 
associated with full thickness or deep corneal scarring, 
which is not present in the veteran's case.  Furthermore, the 
April 2003 addendum to the March 2003 VA examination, did not 
provide a diagnosis of irregular astigmatism but reported 
that based on corneal tomography, the veteran had a high 
degree of astigmatism in his right eye.  

The weight of the evidence established that monocular 
astigmatism of the right eye is due to a congenital defect.  
This is not by law, a disease or injury, it requires more 
than an increase in severity during service in order to 
warrant a grant of service connection.  The evidence must 
show that the veteran's congenital defect was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90.  

The evidence in this case does not show that any superimposed 
disease or injury occurred during military service that 
resulted in any increased disability.  While the veteran 
contends that his monocular astigmatism was due to a blast 
injury in service, the VHA examiner, a medical doctor, after 
reviewing the claims folder concluded that there was no 
evidence that the corneal scar aggravated the baseline 
astigmatism.  The veteran's representative in the January 
2008 brief questioned the VHA examiner's reliance on a July 
2002 topography because it is over five years old.  The Board 
nevertheless finds the examiner's opinion to be probative as 
it is rendered by a competent medical professional, who was 
aware the topography was done five years earlier, is well 
reasoned and consistent with other medical evidence of 
record.  Thus, the Board finds that there was no superimposed 
disease or injury.

Absent superimposed disease or injury, service connection may 
not be allowed for monocular astigmatism of the right eye, as 
this was not due to a disease or injury within the meaning of 
applicable legislation.


ORDER

Entitlement to service connection for monocular astigmatism 
of the right eye is denied.  




REMAND

The veteran and his representative in January 2007 and March 
2007 indicated his service-connected back disability was 
increasing in severity and his pain medication was increased.  
The veteran's last VA examination was in February 2006.  
While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  Accordingly, the case must be returned to the RO for 
such an examination.  

The Board observes that the Court has recently provided 
additional guidance of the content of the notice that is 
required to be provided under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, No. 05-
355 (U.S. Vet. App. Jan. 30, 2008).  In that decision, the 
Court stated that for an increased compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  See 
Vazquez-Flores v. Peake, No. 05-355, Slip op at 5-6.

Additionally, the Court reiterated the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Court went on to explain that as with proper 
notice for an initial disability rating and consistent with 
the statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

It is not clear at this point whether the notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) provided to 
the veteran in this case satisfies the guidance provided by 
the Court in the Vazquez-Flores case.  However, since this 
case is being returned to for additional evidentiary 
development, this matter can be addressed prior to final 
appellate review.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that the veteran 
has been provided notice consistent with 
the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) and the Court's 
recent guidance in the case of Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. 
App. Jan. 30, 2008) in connection with 
his current claim.  

2.  The veteran should be scheduled for a 
VA examination for his service-connected 
low back strain with degenerative disc 
disease.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  

a.)  In evaluating the veteran's low 
back disorder, the examiner is asked 
to provide range of motion studies 
and comment on whether there have 
been any incapacitating episodes 
over the past 12 months, their 
duration, along with indications of 
any chronic orthopedic and 
neurologic manifestations, requiring 
bedrest and treatment by a 
physician.  

b.)  The examiner is asked to 
describe any additional functional 
loss due to pain (supported by 
adequate pathology and evidenced by 
the visible behavior of the claimant 
undertaking the motion) as well as 
weakness, excess fatigability, 
incoordination or pain on movement.  
Any additional functional loss 
should be expressed in terms of 
additional limitation of motion.

c.)  The examiner is asked to 
describe any additional functional 
loss during flare-ups or 
exacerbations.  The additional 
functional loss should be expressed 
in terms of additional limitation of 
motion.  If flare-ups or 
exacerbations can not be duplicated 
on examination, the examiner is 
asked to make a reasonable estimate.

d.)  The examiner should comment on 
how the veteran's service-connected 
low back disability affects his 
ability to be gainfully employed, 
taking under consideration the 
veteran's employment history and 
level of education.  

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


